DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 18 of a system), or manufacture (claim 20, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
obtaining one or more water usage profiles, wherein each water usage profile of the one or more water usage profiles indicates expected water usage of a respective water consuming appliance; 
obtaining water consumption data from one or more water sensors at a property; 
obtaining motion sensor data from one or more motion sensors; and 
based on the one or more water usage profiles, the water consumption data, and the motion sensor data, identifying one or more particular water consuming appliances that are currently using water from among multiple different water consuming appliances located at the property.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 2-17 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-17 are merely extensions of abstract ideas with no additional elements or only generic elements.

Evaluating claim 18, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
obtaining one or more water usage profiles, wherein each water usage profile of the one or more water usage profiles indicates expected water usage of a respective water consuming appliance; 
obtaining water consumption data from one or more water sensors at a property; 
obtaining motion sensor data from one or more motion sensors; and 
based on the one or more water usage profiles, the water consumption data, and the motion sensor data, identifying one or more particular water consuming appliances that are currently using water from among multiple different water consuming appliances located at the property.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
The elements of “a storage resource,” “a processor” and “memory having instructions stored thereon” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim 19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 19 are merely extensions of abstract ideas with no additional elements or only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 20, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
obtaining one or more water usage profiles, wherein each water usage profile of the one or more water usage profiles indicates expected water usage of a respective water consuming appliance; 
obtaining water consumption data from one or more water sensors at a property; 
obtaining motion sensor data from one or more motion sensors; and 
based on the one or more water usage profiles, the water consumption data, and the motion sensor data, identifying one or more particular water consuming appliances that are currently using water from among multiple different water consuming appliances located at the property.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
The elements of “non-transitory computer-readable medium,” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2018/0034657 (Brown).

Regarding claims 1, 18, and 20, Brown discloses  a method for identifying one or more water consuming appliances that are currently using water (“monitoring appliance usage within a building” [0001]  “Monitoring more than one utility (e.g. electricity and water and possibly also gas)” [0009]), the method comprising: 
obtaining one or more water usage profiles, wherein each water usage profile of the one or more water usage profiles indicates expected water usage of a respective water consuming appliance (“monitoring appliance usage by monitoring two or more utilities and measuring one or more characteristics relating to each of the utilities to provide an output signal representative thereof” [0007]); 
obtaining water consumption data from one or more water sensors at a property (“Water is provided to the building via an inlet 20 from a source 18 outside of the building… respective measurement devices 10, 12, 14, 16 are located along the supply lines, within the building or externally as is appropriate and/or convenient. An electrical signal 34, 36, 38, 40 representative of at least one “property” of each utility (water, gas, electricity and other, respectively) is produced by each measurement device 10, 12, 14, 16” [0090]); 
obtaining motion sensor data from one or more motion sensors (“The HEMS 4 is also requested to locate other interactions such as motion sensors” [0234]); and 
based on the one or more water usage profiles, the water consumption data, and the motion sensor data, identifying one or more particular water consuming appliances that are currently using water from among multiple different water consuming appliances located at the property (“the appliance recognition module 2 now has a set of a posteriori probability data on work flows and work processes, including autonomous work processes and work flows which probably consist of a single appliance operating in a single work process” [0251] and [0234]).

Regarding claim 6, Brown generally discloses the above method, and further Brown discloses obtaining the one or more water usage profiles comprises accessing a database of water usage profiles (“The process by which an individual HEMS uses the central database to identify appliances in groups (1) and (2) is described in detail herein. Essentially the characteristics of the appliance are compared to known appliances for goodness of fit, in a similar manner to the clustering described above. Other clues, such as data collected at setup and responses from the HEMS user can also be used to improve probabilities. In order to do this, the central database will collect frequency data on the error rate of misidentification of appliances in the setup process and from user input (for example caused by mistyping the characters in a product code)” [0147]).

Regarding claim 7, Brown generally discloses the above method, and further Brown discloses each water usage profile of the one or more water usage profiles in the database includes data indicating a type of appliance associated with the water usage profile.
(“The patterns of appliance usage might comprise recognising that a particular appliance is used at a particular time of day/week (e.g. a washing machine is always operated on a Monday, or a user always fills and boils a kettle when they arrive home after work)” [0010]).

Regarding claim 8, Brown generally discloses the above method, and further Brown discloses determining that a water usage profile of a first particular water consuming appliance matches the water consumption data within a predetermined amount of error (“The process by which an individual HEMS uses the central database to identify appliances in groups (1) and (2) is described in detail herein. Essentially the characteristics of the appliance are compared to known appliances for goodness of fit, in a similar manner to the clustering described above. Other clues, such as data collected at setup and responses from the HEMS user can also be used to improve probabilities. In order to do this, the central database will collect frequency data on the error rate of misidentification of appliances in the setup process and from user input (for example caused by mistyping the characters in a product code)” [0147]).

Regarding claim 9, Brown generally discloses the above method, and further Brown discloses identifying one or more particular water consuming appliances that are currently using water comprises: 
determining that an aggregation of multiple water usage profiles matches the water consumption data within a predetermined amount of error (“The process by which an individual HEMS uses the central database to identify appliances in groups (1) and (2) is described in detail herein. Essentially the characteristics of the appliance are compared to known appliances for goodness of fit, in a similar manner to the clustering described above. Other clues, such as data collected at setup and responses from the HEMS user can also be used to improve probabilities. In order to do this, the central database will collect frequency data on the error rate of misidentification of appliances in the setup process and from user input (for example caused by mistyping the characters in a product code)” [0147]); and 
determining that the water consuming appliances associated with each of the multiple water usage profiles are currently using water (“Regarding the length of time over which the signal may be averaged for each utility, it worth noting that, in general, we are trying to discriminate events which happen fairly quickly (like switching on a light, going to the sink and turning on a tap). Data compression will allow the storage of data where not much is happening, and so the aim would be for the signals to be measured over a small enough time frame to have real data (i.e. to notice some changes). It is expected that events like switching on an appliance or opening a valve (e.g. tap) will generate enough information to be of value in approximately a one second timescale” [0098]).


Regarding claim 10, Brown generally discloses the above method, and further Brown discloses identifying one or more particular water consuming appliances that are currently using water comprises: 
determining, based on the water consumption data, a time-varying amplitude of water consumption at the property (“The patterns of appliance usage might comprise recognising that a particular appliance is used at a particular time of day/week (e.g. a washing machine is always operated on a Monday, or a user always fills and boils a kettle when they arrive home after work)” [0010], defining a work process based on a pattern of inputs to an appliance over time. [0020]); 
selecting one or more water usage profiles that, when aggregated, match the time-varying amplitude of water consumption at the property within a predetermined amount of error; and determining that the water consuming appliances that correspond to the selected one or more water usage profiles are currently using water (“The process by which an individual HEMS uses the central database to identify appliances in groups (1) and (2) is described in detail herein. Essentially the characteristics of the appliance are compared to known appliances for goodness of fit, in a similar manner to the clustering described above. Other clues, such as data collected at setup and responses from the HEMS user can also be used to improve probabilities. In order to do this, the central database will collect frequency data on the error rate of misidentification of appliances in the setup process and from user input (for example caused by mistyping the characters in a product code)” [0147], [0072] - [0074] and [0159]).


Regarding claim 11, Brown generally discloses the above method, and further Brown discloses identifying one or more particular water consuming appliances that are currently using water from among multiple different water consuming appliances located at the property based on an analysis of (i) the one or more water usage profiles (ii) the water consumption data, “Aspects and embodiments of the invention thus provide for recognition of patterns of appliance usage within a building. This is achieved by combining utility signals such as those relating to electricity, gas and water usage, together with any other relevant energy related flows, and possibly information from other sensors (such as smart devices and those that are part of heating/security systems, for example). The utility usage pattern of each appliance or device can be recognised by (a) primary processing of the signals (e.g. the typical high frequency noise and shape of the signal output of the combination of the components of devices), (b) work process (the pattern of inputs to a device over time, for example the wash and dry cycle on a dishwasher) and (c) workflow (the human use of devices in combination—washing clothes in a washing machine then tumble drying them, or turning lights on, then the TV, then an electric shower). Aspects and embodiments of the invention utilise the disambiguation of energy use patterns subjected to hypothesis testing over many repeat samples to provide a statistical hypothesis relating to on-going instances” [0060]),  
(iii) the motion sensor data (“the motion sensors 6 generate signals indicating movement or absence of movement within the house ” [0026], “further information from other sensors employed within the building may also be utilised to help identify appliances” [0131]  and (iv) second sensor data obtained from one or more second sensors installed at the property that are different than the one or more motion sensors, wherein the one or more second sensors include one or more of a contact sensor, an energy sensor, or a camera (“If a single instance of utility usage is considered in isolation (as is the case in the prior art) it is not always possible to determine the appliance in question. For example, a similar amount of water may be used when flushing a toilet and when washing hands. In which case, prior art methods will be unable to distinguish between these two activities. By contrast, the present invention can use additional information (e.g. a noise signal) to distinguish between the sound of a tap valve opening and the sound of a flush valve opening to determine which appliance is being used” [0011]).

Regarding claim 12, Brown generally discloses the above method, and further Brown discloses generating output data based on the one or more particular water consuming appliances that were identified as currently using water (“The data collected will typically be averaged over approximately one second, i.e. flow events can be located in time to one second accuracy. It will, however, be appreciated that a different accuracy could be used if required, e.g. approximately 0.5 s, 1.5 s, 2.0 s.” [0102], “The step of identifying patterns of appliance usage may comprise using a priori probabilities and firstly comparing reference patterns of appliance usage that are determined to be most likely, with the data. For example, if water is flowing first thing in the morning at the same time as a pump is running, the system may hypothesise that an occupant is having a shower” [0015]).

Regarding claim 14, Brown generally discloses the above method, and further Brown discloses the one or more water usage profiles each include a template that describes water usage of a particular water consuming appliance with respect to a particular time period (“The patterns of appliance usage might comprise recognising that a particular appliance is used at a particular time of day/week (e.g. a washing machine is always operated on a Monday, or a user always fills and boils a kettle when they arrive home after work)” [0010], “monitoring for changes in the state of each of the output signals at predefined time intervals; combining data from the output signals from each utility, to identify one or more patterns of appliance usage; comparing the identified pattern of appliance usage with stored patterns of appliance usage associated with individual occupants of the building to identify an expected pattern of future appliance usage” [0007]).

Regarding claim 16, Brown generally discloses the above method, and further Brown discloses obtaining water consumption data from one or more water sensors at a property includes: receiving, by a water meter analytics unit and from a connected water meter, data describing aggregate water consumption at the property for a particular time period (“The measurements for each utility may comprise one or more of: 1) Amount of value per unit of flow (electricity is voltage, water is constant density, gas would be calorific value but it is too expensive to measure it at each house and the data can be supplied from a central point)” [0091]-[0092], “2) Flow rate (electricity is current, water is cubic metres per second, gas is nominal cubic metres per second) (for water and gas the meter provides a “pulse” when the next amount has flowed through)” [0093]).

Regarding claim 17, Brown generally discloses the above method, and further Brown discloses the water consumption data includes unstructured information or a structured water consumption report (“FIG. 2 depicts in simple form how a utility measurement is made. It may be desirable to select measurement devices 10, 12, 14, 16 which are cost-effective and/or appropriate to the environment/surroundings e.g. which can be integrated with existing fiscal meters etc. In the embodiment of FIG. 2, a water measurement device 10” [0090], the utility data collected can be used to: [0080]  1) identify usage patterns of major peak utility using appliances such as washing machines, baths, showers, dryers, heaters etc. [0081]; 2) identify major utility users which operate for long periods of time, such as refrigerators, floodlights, sprinkler systems etc., where energy consumption is significant, even if peak energy usage is not so large [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0034657 (Brown) in view of US Publication 2003/0189485 Smith 

Regarding claims 2 and 19, Brown discloses the method above, but does explicitly disclose:  
determining, based on the one or more water usage profiles and the water consumption data, that one of a first water consuming appliance or a second water consuming appliance is currently using water, 
wherein the first water consuming appliance is located in a first area of the property and the second water consuming appliance located in a second area of the property; 
detecting, based on the motion sensor data, motion in the first area and a lack of motion in the second area; and 
based on detecting motion in the first area and a lack of motion in the second area, determining that the first water consuming appliance is currently using water.
However, a like reference Smith teaches “In use, when a water consuming device is activated, for example the toilet 12, the water meter 7 generates a signal indicating water consumption. At the same time the switches 5 generate signals indicating that the doors 21, 22 are either open or closed, and the motion sensors 6 generate signals indicating movement or absence of movement within the house in the vicinity of the exit doors. These signals are received by the controller 1”  [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Brown to use a motion sensor as taught by Smith to accurately disaggregate the water appliance.

Regarding claim 3, the combination of Brown and Smith generally disclose the above method, and further Smith teaches based on the motion sensor data, motion in the first area and a lack of motion in the second area comprises determining that an amount of motion detected in the first area meets motion detection criteria for human movement, and determining that an amount of motion detected in the second area does not meet motion detection criteria for human movement (“In use, when a water consuming device is activated, for example the toilet 12, the water meter 7 generates a signal indicating water consumption. At the same time the switches 5 generate signals indicating that the doors 21, 22 are either open or closed, and the motion sensors 6 generate signals indicating movement or absence of movement within the house in the vicinity of the exit doors. These signals are received by the controller 1” [0026]).

Regarding claim 4, the combination of Brown and Smith generally disclose the above method, and further Brown discloses determining that one of a first water consuming appliance or a second water consuming appliance is currently using water comprises: 
determining, based on the water consumption data and based on the water usage profiles, that a particular type of water consuming appliance is currently using water (“The process by which an individual HEMS uses the central database to identify appliances in groups (1) and (2) is described in detail herein. Essentially the characteristics of the appliance are compared to known appliances for goodness of fit, in a similar manner to the clustering described above. Other clues, such as data collected at setup and responses from the HEMS user can also be used to improve probabilities. In order to do this, the central database will collect frequency data on the error rate of misidentification of appliances in the setup process and from user input (for example caused by mistyping the characters in a product code)” [0147]); and
determining that the first water consuming appliance and the second water consuming appliance are each classified as the particular type of water consuming appliance (“Monitoring more than one utility (e.g. electricity and water and possibly also gas) therefore helps to determine which appliances are being used based on expected or probable patterns of appliance usage” [0009]); and 
based on determining that the first water consuming appliance and the second water consuming appliance are each classified as the particular type of water consuming appliance, determining that one of the first water consuming appliance or the second water consuming appliance is currently using water (“The patterns of appliance usage might comprise recognising that a particular appliance is used at a particular time of day/week (e.g. a washing machine is always operated on a Monday, or a user always fills and boils a kettle when they arrive home after work) [0010], [0086]).

Regarding claim 5, the combination of Brown and Smith generally disclose the above method, and further Brown discloses the first area of the property comprises a first room of the property and the second area of the property comprises a second room of the property (“This should identify room related activities such as using the toilet and washing hands in a bathroom or WC, cooking and using appliances in the kitchen etc. The analysis distinguishes work flows in the dark, when lighting is used, from similar daytime work flows. These two work flows are linked, but distinguished, to enable separate collection of statistics and avoid subtle differences due to time of day effects” [0249]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0034657 (Brown) in view of US Publication 2018/0144418 (Ravid)

Regarding claim 13, Brown generally discloses the above method, but does not explicitly disclose generating the output data comprises generating an alert (“apparatus for monitoring appliance usage within the building, comprising a plurality of measurement devices, each configured to measure one or more characteristics relating to a particular one of two or more utilities and to provide an output signal representative thereof; and a processing device configured, in response to the combination of said output signals from each utility, to: monitor for changes in the state of each of said output signals at predefined time intervals and combine information from a plurality of output signals to identify one or more patterns of appliance usage, wherein appliances in the building constitute a system and the system is represented as a finite state machine, each output signal representing a state of a characteristic of the system at a particular time; and to operate the environment management system to control the environment in the building in accordance with the identified patterns” [0037]).
Brown does not explicitly disclose for transmission to a user device that identifies the one or more particular water consuming appliances that were identified as currently using water.
	However, a like reference Ravid teaches “The notifications may also include other types of physical indicators such as an alarm, vibration, or a warning light. The notifications may be provided to a mobile communication device, a telephone device, a computer, or any other electronic instrument, such as a laptop, tablet, computer, cell phone, or smart phone” [0084].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Brown to use a mobile device as taught by Ravid to alert the user of water usage.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0034657 (Brown) in view of US Publication 2017/0102162 (Drees).

Regarding claim 15, Brown generally discloses the above method, and further Brown discloses the one or more water usage profiles ("FIG. 7a is a graphical representation of daily operation of a bedroom light by month” [0049]  Where the utility is water.  
Brown does not explicitly disclose each include a water consumption curve.
However, a like reference Drees discloses “curve for the water consumption” [0188].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Brown to use a motion sensor as taught by Drees to graph water usage.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2857

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857